DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 6/9/2021 and 9/17/2021 have been considered by the examiner.

Response to Amendment
This Office action is in response to Applicant's amendment filed on 10/01/2021.
Claims 1-2, 4-8, 10-14 and 16-18 are pending. Claims 1, 7, 13-14 and 16-18 are amended. Claim 3, 9 and 15 are cancelled. Claims 1-2, 4-8, 10-14 and 16-18 are rejected. 

Claim Objection
Claim 1, 7 and 13 are objected to because of the following informalities:  the word “class” is misspelled as “classed” in line 6, line 9 and line 8 respectively in claim 1, 7 and 13. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Arthanarisamy, Krishnamurthy  (PGPUB Document No. US 20180218041), hereafter, referred to as “Arthanarisamy”, in further view of Emerson, Michael Gene et al (US Patent No. US 5845276), hereafter, referred to as “Emerson”.

Regarding Claim 1 (Currently Amended), Chavan teaches A method comprising: evaluating historical processing patterns associated with a query; identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query (Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance degrader “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “Database Operation ID: This attribute identifies which ;
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes small amount of scan.
assigning a set of processing rules to the query, wherein one or more of the set of processing rules to designate the inefficient classed as (1) unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)   “According to one embodiment, the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of time and (2) remove the inefficient classes from the query, or allow the query to fail fast(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
wherein the efficient and inefficient classes are further identified based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query(Chavan, para 0086 discloses identifying underperforming expressions (operator, functions etc.) such as scan (para 0049) based on timing information “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); 
blocking the inefficient classes, and executing the query without the inefficient classes based on one or more portions of a database such that the query is executed, and results are generated within the predictable amount of time(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
Chavan teaches improvement of query processing but he does not explicitly teach wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query (Arthanarisamy, para 0065 discloses selection of a processing rule for scanning a portion of a database “WLM 112 would determine the table name in the query plan on which the table scan operation would get performed. WLM 112 may be further configured to check in the database 114, whether there are any applicable table scan rules that correspond to the table identified in the query plan.”; para 0034-0035 further discloses that “WLM 112” keeps track of the historical pattern of execution) ; and transmitting the results in response to the query (Arthanarisamy, para 0023 discloses sending/transmitting results of the query to client “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance.
But they don’t explicitly teach and one or more portions of a database to be scanned for the query without scanning other portions of the database.
However, in the same field of endeavor of efficient retrieval of data Emerson teaches and one or more portions of a database to be scanned for the query without scanning other portions of the database(Emerson, col 7: 54-59 scanning only a portion of database which is relevant to queries “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Arthanarisamy into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.

Regarding Claim 4 (Previously presented), Chavan, Arthanarisamy and Emerson teach all the limitations of claim 1 and Arthanarisamy further teaches further comprising matching the historical processing patterns against the set of rules to identify one or more portions of the database (Arthanarisamy, here the examiner interprets any table/s in a database as “portions of the database”, para 0037 discloses searching by the queries in tables (portion of database) based on the pattern of execution “WLM 112 can determine whether execution of the query results in one of a Cartesian join or a table scan between the tables and whether it can be allowed to be executed. WLM 112 is configured to read through the threshold rules cited in the table information”; further para 0034-0035 discloses executing query based on historical information/statistics of a query pattern “WLM 112 may be configured to monitor workload activities based on a historical record, and provide important information on overall response time patterns for the execution of the query”),
Emerson teaches and accessing the one or more portions of the database for having content regarded as relevant in processing of the query (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).

Regarding Claim 5 (Previously presented), Chavan, Arthanarisamy and Emerson teach all the limitations of claim 4 and Emerson further teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).

Regarding Claim 7 (Currently Amended), Chavan teaches A database system comprising: a server computing device having memory coupled to a processing device, the memory having instructions, and the processing device to execute the instructions to facilitate operations comprising(Chavan, Fig. 4 discloses a system with server, memory etc. to execute instructions): evaluating historical processing patterns associated with a query; identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance degrader “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes small amount of scan.
assigning designating a set of processing rules to the query, wherein one or more of the set of processing rules to designate the inefficient classed as (1) unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)   “According to one embodiment, the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of time and (2) remove the inefficient classes from the query, or allow the query to fail fast(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
wherein the efficient and inefficient classes are further identified based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query(Chavan, para 0086 discloses identifying underperforming expressions (operator, functions etc.) such as scan (para 0049) based on timing information “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); Docket No. SFDC-P302 
Application No. 15/665,529-3-blocking the inefficient classes, and executing the query without the inefficient classes based on one or more portions of a database such that the query is executed, and results are generated within the predictable amount of time(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
Chavan teaches improvement of query processing but he does not explicitly teach wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query (Arthanarisamy, para 0065 discloses selection of a processing rule for scanning a portion of a database “WLM 112 would determine the table name in the query plan on which the table scan operation would get performed. WLM 112 may be further configured to check in the database 114, whether there are any applicable table scan rules that correspond to the table identified in the query plan.”; para 0034-0035 further discloses that “WLM 112” keeps track of the historical pattern of execution) ; and transmitting the results in response to the query (Arthanarisamy, para 0023 discloses sending/transmitting results of the query to client “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance.
But they don’t explicitly teach and one or more portions of a database to be scanned for the query without scanning other portions of the database.
However, in the same field of endeavor of efficient retrieval of data Emerson teaches and one or more portions of a database to be scanned for the query without scanning other portions of the database (Emerson, col 7: 54-59 scanning only a portion of database which is relevant to queries “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Arthanarisamy into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.

Claim 9, cancelled.

Regarding claim 10 (Previously presented), dependent on rejected claim 7 and further analysis are similar to claim rejection 4 and are applicable to claim 10.

Regarding Claim 11 (Previously presented), Chavan, Arthanarisamy and Emerson teach all the limitations of claim 7 and Emerson further teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).

Regarding Claim 13 (Currently Amended), Chavan teaches A computer-readable having stored thereon instructions which, when executed, cause a computing device to perform operations comprising (Chavan, Fig. 4 discloses a system with server, memory, storage etc. to execute instructions):
 evaluating historical processing patterns associated with a query; Docket No. SFDC-P302 Application No. 15/665,529-4-identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance degrader “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”);
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes small amount of scan.
assigning a set of processing rules to the query, wherein one or more of the set of processing rules to designate the inefficient classed as (1) unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)     “According to one embodiment, the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of time and (2) remove the inefficient classes from the query, or allow the query to fail fast(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
wherein the efficient and inefficient classes are further identified based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query(Chavan, para 0086 discloses identifying underperforming expressions (operator, functions etc.) such as scan (para 0049) based on timing information “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”; para 0049 & Fig. 1 disclose keeping track of table scans which can be caused by query operation, operator, expression or functions “the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); blocking the inefficient classes, and executing the query without the inefficient classes based on one or more portions of a database such that the query is executed, and results are generated within the predictable amount of time(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
Chavan teaches improvement of query processing but he does not explicitly teach wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query (Arthanarisamy, para 0065 discloses selection of a processing rule for scanning a portion of a database “WLM 112 would determine the table name in the query plan on which the table scan operation would get performed. WLM 112 may be further configured to check in the database 114, whether there are any applicable table scan rules that correspond to the table identified in the query plan.”; para 0034-0035 further discloses that “WLM 112” keeps track of the historical pattern of execution) ; and transmitting the results in response to the query (Arthanarisamy, para 0023 discloses sending/transmitting results of the query to client “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance.
But they don’t explicitly teach and one or more portions of a database to be scanned for the query without scanning other portions of the database.
However, in the same field of endeavor of efficient retrieval of data Emerson teaches and one or more portions of a database to be scanned for the query without scanning other portions of the database(Emerson, col 7: 54-59 scanning only a portion of database which is relevant to queries “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Arthanarisamy into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.

Claim 15, Cancelled.

Regarding claim 16, dependent on rejected claim 13 and further analysis are similar to claim rejection 4 and are applicable to claim 16.

Regarding claim 17, dependent on rejected claim 13 and further analysis are similar to claim rejection 11 and are applicable to claim 17.


Claim 2, 6, 8, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Arthanarisamy; Krishnamurthy  (PGPUB Document No. US 20180218041), hereafter, referred to as “Arthanarisamy”, in view of Emerson, Michael Gene et al (US Patent No. US 5845276), hereafter, referred to as “Emerson”, in further view of Collins, Jesse et al (US Patent Document No. US 8655867), hereafter, referred to as “Collins”.

Regarding Claim 2 (Original), Chavan, Arthanarisamy and Emerson teach all the limitations of claim 1 and Arthanarisamy further teaches further comprising receiving the query from a client computing device over a communication network (Arthanarisamy, Fig. 1 and para 0022-0023 disclose receiving query request “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”)
Chavan, Arthanarisamy and Emerson teach rule based query processing but they don’t explicitly teach wherein the query is placed by a user representing a tenant in a multi-tenant environment.
However, in the same field of endeavor of data query & retrieval Collins teaches wherein the query is placed by a user representing a tenant in a multi-tenant environment (Collins, claim 11 discloses querying in multi-tenant environment “the combined query being limited to the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Arthanarisamy and Emerson into multi-tenant environment of Collins to produce an expected result of re-using same data infrastructure by allowing multi-tenant access. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use already available working environment.

Claim 3, cancelled.

Regarding Claim 6 (Original), Chavan, Arthanarisamy and Emerson teach all the limitations of claim 1 Chavan further teaches and further based on the efficient classes without having to process the inefficient classes (Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”)
Chavan, Arthanarisamy and Emerson teach rule based query processing but he does not explicitly teach wherein the results are generated based on the contents of the one or more portions of the database.
However, in the same field of endeavor of data query and retrieval Collins teaches wherein the results are generated based on the contents of the one or more portions of the database (Collins, Claim 1 & 11 disclose querying  and sending results & which can be from portion of database as disclosed in claim 11 “each tenant having a different portion of the table and the database that the tenant has access to; the combined query being limited to the portion of the multi-tenant database that the tenant has access to; the method further comprising computing the cost of the query having the clause based on the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Arthanarisamy and Emerson into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Regarding claim 8, dependent on rejected claim 7 and further analysis are similar to claim rejection 2 and are applicable to claim 8.

Claim 9, cancelled.

Regarding claim 12, dependent on rejected claim 7 and further analysis are similar to claim rejection 6 and are applicable to claim 12.

Regarding claim 14, dependent on rejected claim 13 and further analysis are similar to claim rejection 2 and are applicable to claim 14.

Claim 15, cancelled.

Regarding claim 18, dependent on rejected claim 13 and further analysis are similar to claim rejection 6 and are applicable to claim 18.




Response to Arguments 

I.	35 U.S.C §101
Rejection to claim 13-14 and 16-18 have been withdrawn in light of claim amendments.

II.	35 U.S.C §103
Applicant’s arguments filed on 10/01/2021 have been fully considered but the examiner respectfully disagrees for following reasons;
On page 9 paragraph 3 the applicant argued that “Applicant respectfully contends that Arthanarisamy’s technique for query optimization through validation of a query plan and selective restrictions of operations does teach or reasonably suggest any of selection of processing rules that is based on historical processing patterns associated with the query and one or more portions of a database to be scanned for the query without scanning other portions of the database as recited by claim 1”.
Applicant’s above mentioned arguments have been fully considered but the examiner respectfully disagrees as Arthanarisamy in para 0065 discloses selection of an applicable processing rule for scanning a portion of a database or a table and Emerson, in col 7: 54-59 teaches scanning only a portion of database which is relevant to queries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Arthanarisamy into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.
The applicant in the same paragraph 3 of page 9 stated “Arthanarisamy further fails to teach or reasonably suggest identification of efficient and inefficient classes based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query as recited by claim 1”.
The examiner respectfully disagrees as Chavan in para 0021 discloses that historical processing patterns (statistics) are being used for identification of query performance degrader (i.e. inefficient class) and paragraph 0049 and Fig. 1 further disclose that historical statistics can be tracked for scan operation. Therefore, inefficient classes such as query performance degrading operation due to database/table scan is taught by Chavan.
The applicant further on page 9 paragraph 4 through page 10 paragraph 1 argued that “Applicant respectfully contends that Arthanarisamy’s technique is limited to mapping and substitution of operations which is not the same as identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query, and assigning a set of rules to the query, wherein one or more of the set of rules to designate the inefficient classed as (1) unnecessary for processing of the query within a predictable amount of tome and (2) remove the inefficient classes from the query, or allow the query to fail fast and executing the query without the inefficient classes such that results are generated within the predictable amount of time as recited by claim 1. Hence, Arthanarisamy does not make up for any of the deficiencies of Chavan. Accordingly, for at least the reasons set forth above, Applicant respectfully requests the withdrawal of the rejection of claim 1 and its dependent claims”.
The examiner respectfully disagrees as Chavan in paragraph 0021 discloses using  historical processing patterns (statistics) for identification of query performance degrader (inefficient classes) and paragraph  0071 discloses tracking query queries/expressions based on some rules and these tracked queries’ statistics would be evaluated for improvements in terms of costs (resource or time consumption) and paragraph further 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance. Therefore applicant’s above mentioned arguments are not persuasive.
For claims dependent on independent claim 1, 7 & 13 no other arguments were presented other than discussed above. Therefore the examiner maintains the rejection for claim 1-2, 4-8, 10-14 and 16-18.


Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164